Citation Nr: 1422837	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-24 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Paget's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970, and periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA) between August 1975 to August 2001, including an apparent period of active duty for training from July 24, to August 9, 1987.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously remanded the case in December 2010 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required for further development of this claim.

The Veteran claims he was diagnosed with Paget's disease in 1987, following an operation abroad in Ecuador in July 1987 during his service in the Tennessee National Guard; National Guard records in the file corroborate the Veteran's service.  The Veteran says he has suffered from this condition since then, and claims service connection is warranted.

The Veteran was afforded a VA examination in June 2011.  An addendum opinion was also provided in January 2012.  In it, the VA examiner provided an opinion only on a potential nexus between the Veteran's condition and his active military service.  The VA examiner opined, among other things, that Paget's disease is an acquired condition of unknown etiology which has been associated with several different genetic markers.  

Nonetheless, it is unclear whether the VA examiner considered the Veteran's periods of active duty for training (ACDUTRA), and/or inactive duty training (INACDUTRA) including an apparent period of active duty for training from July 24, to August 9, 1987.  And, it is not clear that the VA examiners specifically considered the Veteran's diagnosis of Paget's disease from 1987-1988.  See February 1997 Dr. St. Clair private treatment record; February 1988 Dr. St. Clair private treatment progress notes.  

Furthermore, the Veteran also claims that his current condition was specifically aggravated by this period of service in the Tennessee National Guard in 1987.  See July 2009 Statement.  The Board notes that private treatment records dated in July 1987 (prior to the apparent ACDUTRA from July 24, to August 9, 1987) reflect complaints of left leg swelling and knee effusion.  Upon return from ACDUTRA in August 1987, he again reported a little swelling in the calf.  In February 1988, he reported having pain in the left leg, but said this time it was different and involved pain from his hip all the way down his leg.  Later in February 1988 a bone scan was read as showing Paget's disease.  The VA examination and addendum do not address whether the complaints in July 1987 (prior to ACDUTRA) were indicative of the presence of Paget's disease, and if so, whether there was aggravation as a result of the ACDUTRA from July 24, to August 9, 1987.

The Board notes that to the extent that the January 2012 VA examiner alluded to the hereditary nature of the Veteran's condition by referencing "genetic markers," service connection may still be granted for hereditary diseases which first manifest during service or are aggravated by service.  VAOPGCPREC 67-90 (July 18, 1990).

Consequently, a remand is required to clarify these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who provided the January 2012 VA addendum opinion for review and a supplemental addendum, or to a qualified medical professional if the examiner is unavailable. 

If the examiner determines that another examination is necessary, one should be scheduled.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is requested to specifically address 
whether the complaints in July 1987 (prior to ACDUTRA) were indicative of the presence of Paget's disease, and if so, whether there was aggravation as a result of the ACDUTRA from July 24, to August 9, 1987.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



